A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet l

UNITED STATEs DlsTRICT COURT t
Westem District of Washington

 

UN]TED STATES` OF Al\/fERICA .]UDGN[ENT IN A CR]MINAL\ CASE
v.
Steven C. Ritter Case Numher: 2:17CR00099JLR-001
USM Number: 45393-086
Nancy Tenney

 

Defendant’s Attorney
THE DEFENDANT: - '
pleaded guilty to count(s) 2 of the Indictment

 

|:l pleaded nolo contendere to count(s)
Which Was accepted by the court.

|:| Was found guilty on count(s)

 

after a plea of not guilty. 7
The defendant is adjudicated guilty of these offens'es:
Title & Section Nature of Offense . Offen_se Ended Count
18 U.S.C. § 2252(a)(4)(B), _ Possession of Child Pomography 02/14/2017 2 '
and 225 2(b)(2) - ' y .

The defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984. - '

|:| l The defendant has been found not guilty on count(s)

 

Cou_nt(s) 1 is I:| are dismissed n the motion of the United States.

lt is ordered that the defendant must notify the'United States attorney for thi o trict within 30 days of any change ofnalne, residence,
or marhng address until all frnes, restitution, costs, and speclal assessment ` osed by this judgment are _fully pald. lf ordered to pay
"m : ial changes m econormc circumstances

      
    

restitution, the defendant must notify the court and United States Attorne _.~

 

jim nited States frames Joseph c. silvia

 

ate oflmp siti no Judgment X Q\ Y
\ f\ M ; \ - )\
V b{ "-/ "-’

Signatu`_te-of JMge
The Honorable J ames L. Robart
United States District J`udge
Nanre and Title of] ludge'

\‘“l. ®@¢Q»~\wz, 20\<6

 

Date

 

A0245B (Rev. l 1/16) Judgment in a Cl'iminal Case
Sheet 2 - Imprisonment

 

t Judglnent _ Page 2 of 8
DEFENDANT: Steven C. Ritter
CASE NUMBER: 2: l 7CROOO99JLR-001

I:MPRISONMENT
The defendant is hereby committed to the custod-pof the United State urea of Pn' s to be impr*s:ned fora total term of:

mw»€ /`ae mo
. \ > \-/ l
E/The court makes the following recommendations to the Burea of Prisons:

Hu¢¢MF/V\l' ~rl’ F@F 647&\.40¢ `.

|:| The defendant is remanded to the custody of the United States Marshal.

§ d

l:| The defendant shall surrender to the United States Marshal for this district:
'l:| at I:l a.m. |:| p.m. on '
|:l as notified by the United 'States Marshal,

 

The defendant-shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

I:[ before 2 p.m. on

 

I:| as notified by the United States Marsh`al.
as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
B:r

 

DEPUTY UN]TED STATES MARSHAL

 

 

 

A0245B (Rev. 11/16)Judg1nent in a Criininal Case
Sheet 3 w Su ervised. Release

 

 

. Judgment _ Page 3 ofB
DEFENDANT: Steven C. Ritter

CASE NUMBER: 2:17CR()()099JLR~001

 

= 'SUPERVISED RELEASE
Upon release from imprisonment, you will be las p ii rvised re.lea for a ld)m of `
` i'i"ee»/L \ig/ \_/éaf%~v
MANDATORY CONDITIO

' You must not commit another federal, state or local crime. `
You must not unlawfully possess a controlled substance.

3\. You must refrain fro_m any unlawful use of a controlled substance You must submit to one drulg test Within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by t e court.

|:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
iiiture substance abuse. (check y’apph'cable)

4. |:| You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Of I`SS’ClllelIlOIl. (check J`cg?plicubled .

You must cooperate in the collection_of DNA as directed by the probation officer (ched; g"applicable)

You must comply With the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. _
§ 16901, et seq.) as directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration
agency in vvhich you reside, work, are a student, or Were convicted of a qualifying offense (check ifc;ep!icabi'e)

7. |:| You must participate in an approved program for domestic violence (checkifappli'cable)

[\__`)i_k

<J\

You must comply With the standard conditions that have been adopted by this court as Well as-With any additional
conditions ont e attached pages. -

 

 

A0245B (Rev. l ll 16) .ludg'ment in a Criminal Case
Slioet 3A ~ Supervised Release

-Judgment ~ Page 4 ofS

DEFENDANT: ' Steven C. Ritter
CASE NUl\/IBERZ 21l7CRUOO99.lLR-O()l_

`STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition '

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisonment unless the probation officer instructs you to report to a different probation office or
within a different time ame. -

2, Afl;er initially reporting to the probation office, you will receive instructions from the court or the probation officer about
' how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer. ' .

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to chan e where ou live or anything about your
living arrangements such as the peo le you live with), you must notify the pro ation of cer at least l days before the
change If notif§ilng t e probation o icer in advance is not ossible due to unanticipated circumstances-, you must notify
the probation o cer within 72 hours of becoming aware o a change or expected c ange. `

6. You m_ust allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You`must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full~tirne employment you must try to find full~tir_ne employment unless
the probation officer excuses y_ou from doing so. If you plan to change where_you work or anything about your work
(such as ]}£our position or your Job reeponsibilities), you m_ust notify t_ e probation officer at least_l‘ days before the
change. notifying the probation of icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the-probation officer within 72 hours of becoming aware o a change or expected change. -

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. Ifyo_u know someone
has been _co_nvicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer. 1 '

9. lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive devicez or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodilyin]ury or death to another person
such as nunchakus or tasers). _ t

ll. _You must no_t act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

_ 12. lf the probation officer determine's'that you pose a risk to another person (including an organization), the probation

officer may require you to notify the person about the risk and ou must comply with that instruction The probation

officer may contact the person and confirm that you have noti' red the person about the risk. »

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S.. Probation Offrce Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this ]udgment containing these conditions'. For further information regarding these conditions, see Overvz'ew ofProbarz'on
and Supervised Release Cond-i`rions, available at www.uscourts.gov. -

 

 

Defendant’s S-ignature 7 _ Date

 

A0245B (Rev. ll/ 16) Juclgmen`t in a Criminal Case
Sheet 3\D - Supei'vised Release

 

. Judgment - I’age 5 of 8
DEFENDANT: Steven C. Ritter

CASE NUMBER: 2:17CR00099JLR-001
SPECIAL CONDITIONS- OF SUPERVISION

l. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §1030(6)(1)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States` probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

2. The defendant, who is required to register under the Sex Offender Registration and Notification Act,
must comply with all requirements of that Act. The defendant shall report the address where the .
defendant will reside and any subsequent change of residence to the probation officer responsible for
supervision and shall register as a sex offender in any jurisdiction where the person resides, is employed, _
or is a student For initial registration purposes only, the defendant shall also register in the jurisdiction
in which convicted if such jurisdiction is different from the jurisdiction of the residence Registration
must occur within three business days after sentencing if the defendant is sentenced to probation or time
served, or a term of imprisonment and is not remanded lf the defendant is remanded, registration must
occur within three business days of release

' 3. The defendant shall participate as instructed by the U. S. Probation Officer in a program approved by the
probation office for treatment of narcotic addiction, drug dependeney, or substance abuse, which may
include testing to determine if defendant has reverted to the use of drugs or alcohol. The defendant shall
also abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant
must contribute towards the cost of any programs, to the extent defendant is financially able to do so', as
determined by the U.S. Probation Officer. In addition to urinalysis testing that may be a part of a formal
drug treatment program, the defendant shall submit up to eight (8) urinalysis tests per month._

4. The defendant shall not enter any establishment where alcohol is the primary`commodity for Sale.

5. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

6. The defendant shall participate in a sexual deviancy evaluation conducted by a sexual deviancy treatment
provider, as directed and approved by the U.'S. Probation Officer. The treatment provider shall be trained
and experienced in the treatment of sexual deviancy, and follow the guideline practices established by
the Association for the Treatment of Sexual Abusers (ATSA). The sexual deviancy evaluation may
include psychological and physiological testing. The defendant shall disclose all previous sex offender
or mental health evaluations to the treatment provider. The defendant shall also contribute to the costs
of the evaluation according to his/her ability, as determined by the U.S. Probation Officer.

7. The defendant shall actively participate and make reasonable progress in a certified sexual deviancy
' treatment program, as designated by the U.S. Probation Offrcer. The sexual deviancy treatment program
shall follow the guideline practices established by the Association for the Treatrnent of Sexual Abusers
(ATSA). The program shall offer individual and group sessions, and appropriate testing, to determine
the defendant’s patterns of sexual arousal, and to monitor the defendant’s progress and compliance with

 

A0245B (Rev. l 1/16) Judgment in a Criminal Case
l Judgment ~ Page 6 of 8
DEFENDANT: Steven C. Ritter

CASE NUN[BER: 2:17CR00099.TLR-001

treatment goals and conditions of supervision The defendant shall disclose all previous sex offender or
mental health evaluations to the treatment provider. The defendant shall also contribute to the costs of
treatment, according to his/her ability, as determined by the U.S. Probation Officer.

8. The defendant shall follow all rules, to include other lifestyle restrictions by the defendant’s therapist,
and continue with those rules and restrictions as they pertain to avoiding risk situations throughout the
course of the defendant’-s supervision

9. The defendant shall have no direct or indirectcontact with any children under the age of 18, unless
accompanied and supervised by an a'dult, who has been approved in advance by the sexual deviancy
therapist and the supervising probation officer. The defendant shall immediately report any unauthorized
contact with children to the probation officer and sexual deviancy therapist

10. The defendant shall not possess or peruse any authentic, altered, or manufactured, in whatever form,
` material that depicts and/or describes “sexually explicit conduct,” as defined in 18 U.S,C'. § 2256(2) or
“child pornography,” as defined in 18 U.S.C. § 2256(8). .

ll. The defendant shall not go to places nor loiter within 100 feet of an area where minors are known to
frequent without the prior approval of the probation officer and the sexual deviancy therapist The
defendant shall not affiliate with,` own, control, volunteer, and/or be employed, in any capacity, by an
organization in an activity, which would place him/her in direct or indirect contact with children under
the age of 18.

12. The defendant shall be required to submit to periodic polygraph testing at the discretion of the probation
office as a means to ensure that he or she is in compliance with the requirements of his or her supervision
or treatment pro gram.

13. The defendant shall consent to the U.S. Probation Office conducting ongoing monitoring of his/her
computer(s), hardware, and software, and any/and all electronic devices/media The monitoring may
include the installation at the defendant’s expense, of hardware or software systems which allow
evaluation of his/her computer use. l\/Ionitoring may also include the retrieval and copying of all data
from his/her computer(s) or any/and all other electronic devices/media The defendant shall also comply
with the requirements of the U. S. Probation Computer Monitoring Program as directed.

14`. The defendant shall notify the probation officer of all computer software owned or operated by the
defendant at the commencement of supervision and report any additional software purchase, acquisition
or use during the course of supervision

15. The defendant’ s employment must be approved in advance by the probation officer. The defendant may
not engage in any paid occupation or volunteer service that exposes him!her, either directly or indirectly,
to minors, unless approved in advance by the probation officer

16. The defendant shall provide the probation officer with access to any requested financial information
_ including authorization to conduct credit checks and obtain copies of the defendant's federal income tax
returns.

l_7. The defendant shall disclose all assets and liabilities to the probation office The defendant shall not
transfer, sell, give away, or otherwise convey any as-set, without first consulting with the probation office.

 

A024SB ' (Rev. ll/ld) Judgmentiu a Crilninal Case
' Sheet 5 _ Criminal Moiietary Penalties

= .Tudgment _ Page 7 of 8
DEFENDANT: Steven C. Ritter-

CASE NUMBER: 2:17CR00099JLR~001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 ' $ '5,00().00 Waived None
|:l The determination-of restitution is deferred until f . An Amended Judgmenr irc cr Criminai Case (AO 245€)

will be entered after such determination _
|:| The defendant must_make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S,C. § 3664(i), all nonfederal
victims must be paid before the United States is paid. `

 

Name of Payee Total Loss* Restitution Ordered Pl"iority or Percentag`e

rorALs ' ' ‘ s 0:.00 s 0.00

|:| Restitution amount ordered pursuant to plea agreement S

 

I:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612@. All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to lS'U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:l the interest requirement is waived for tlie l:l fine l:l restitution
|:| the interest requirement for the |:| fine |:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived. `

* lustice for _Victims of Trafficking Act of 2015, Pub. L. No, 114-22.
** Findings for the total amount of losses are required under Chapters 109A, ll(), llUA, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

A0245B (.Rev. ll/`lé) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments

 

 

 

Judgment _ Page 8 of 8

DEFENDANT: Steven -C. Ritter
CASE NUMBER: 2:17CR00099JLR-001

SCHEDULE OF PAYMENTS

_ Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is`due as follows:

PAYl\/[ENT IS DUE [M:MEDIATELY. Any unpaid amount shall be paid to -
' Clerlc's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or 325.00 per quarter,
Whichever is greater, to' be collected and disbursed in accordance with the lnmate Financial Responsibility Pro_gram.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household i'ncome, to commence 30 days after release from imprisonment

l:l During the period of probation in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney‘s Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered-otherwise if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonmentl All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,.
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed._

|:| loint and Several

Defendant and Co-Defendant Names and Case Numb ers amending defendant aumber), Total Amount, Joint and Several
Anlo.unt, and corresponding payee, if appropriate

|j _ The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
As detailed in the Plea Agreement (Dkt. 31) and Preliminary Order of Forfeiture `(Dkt. 35).

Paymcnts shall be applied in the following order1 (l) assossmcnt, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) .TVTA A-ssessment, (8) penalties, and (9) costs, including cost of prosecution and court costs

 

